—In an action to recover damages for medical malpractice, the defendant U.S. Healthcare appeals from an order of the Supreme Court, Kings County (Spodek, J.), entered July 2, 1996, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it without prejudice to renewal at the completion of discovery.
Ordered that the order is affirmed, with costs.
The burden on a motion for summary judgment is on the movant to tender sufficient evidence to eliminate all material issues of fact (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Since U.S. Healthcare failed to do so, its motion for summary judgment was properly denied with leave to renew upon the completion of discovery.
The appellant’s remaining contentions are without merit. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.